t c memo united_states tax_court patrick g valerie v o’malley petitioners v commissioner of internal revenue respondent docket no filed date thomas j renner for petitioners chang teddy li for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioners’ federal_income_tax tax 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules of prac- tice and procedure year deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the issues remaining for decision are did petitioners sell certain property on date for dollar_figure we hold that they did did petitioners sell certain property on date for dollar_figure we hold that they did not are petitioners liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 we hold that they are for and that they are not for findings_of_fact some of the facts have been stipulated and are so found except as stated herein petitioners resided in crownsville maryland at the time they filed the petition in this case in petitioner patrick g o’malley mr o’malley received a bachelor of science degree in accounting from the university of maryland after graduating from college mr o’malley worked for one year for price waterhouse shortly after leaving price waterhouse mr o’malley held various jobs in the food service industry during and the years at issue mr o’malley operated various businesses including a consulting business an equestrian facility and a telescope pictures busi- ness on date mr o’malley petitioner valerie v o’malley and dorothy galvin ms galvin mr o’malley’s mother purchased for dollar_figure certain real_property located pincite severn chapel road anne arundel county crownsville maryland severn chapel road property farmers and mechanics bank f m bank financed in part the purchase of the severn chapel road property by lending dollar_figure to petitioners f m bank held a mortgage on that property with respect to that loan the sellers of the severn chapel road property financed all but dollar_figure of the balance of the purchase_price of that property petitioners’ second loan on the severn chapel road property and held a second mortgage on that property with respect to that loan at the time petitioners purchased the severn chapel road property that property consisted of approximately acres of undivided land on which there were three houses around septem- ber petitioners moved into one of the houses located on the severn chapel road property and have lived there at all relevant 2although ms galvin was a party to the purchase of the severn chapel road property and various other agreements and transactions into which petitioners entered relating to that property discussed below her role as such is not material to our resolution of the issues presented when discussing any agreements and transactions into which petitioners and ms galvin entered relating to the severn chapel road property we shall for convenience generally refer only to petitioners and not to ms galvin times shortly after petitioners purchased the severn chapel road property mr o’malley considered subdividing that property in order to increase its value to that end in petitioners retained ed brown associates inc ed brown and associates a consulting company in land surveying land planning and land development petitioners asked ed brown and associates to pre- pare a plan petitioners’ subdivision plan and a plat petition- ers’ subdivision plat for the subdivision of the severn chapel road property into lots under the family conveyance subdivi- sion provisions of section of article of the anne arundel county code family conveyance subdivision provisions of the anne arundel county code around date ed brown and associates completed its work on date anne arundel county approved peti- tioners’ subdivision plan and petitioners had petitioners’ subdivision plat recorded in the land records of anne arundel county petitioners’ subdivision plat provided in pertinent part the family members listed below must retain the lots for a period of five years per the notarized and signed intrafamily trans- fer declaration of intent on file with planning and code enforce- ment and in accordance with article sec_304 and bill lot name relationship area megan o’malley granddaughter dollar_figure acres thomas galvin stepson dorothy o’malley galvin self dollar_figure acres dollar_figure acres patrick g o’malley son dollar_figure acres kevin r o’malley bradley galvin kevin j o’malley son grandson grandson dollar_figure acres dollar_figure acres dollar_figure acres hannah galvin granddaughter dollar_figure acres edward p o’malley grandson dollar_figure acres tara o’malley granddaughter dollar_figure acres bonus lot edward p o’malley jr n a son connor o’malley grandson dollar_figure acres dollar_figure acres dollar_figure acres on date in conformity with the family conveyance subdivision provisions of the anne arundel county code petition- ers entered into a family conveyance subdivision agreement with anne arundel county petitioners’ family subdivision agreement that agreement provided in pertinent part subdivider has applied to the county for approval of the family conveyance subdivision subdivision to be known as o’malley property family conveyance in order for the county to approve the subdivision subdivider is required by anne arundel county code article s4-301 a to enter into an agreement that contains the subdivider’s obligations with regard to the subdivision is shown on the subdivision plat and is recorded among the land records of anne arundel 3the relationships of the individuals listed are their respective relationships to ms galvin 4on date the family subdivision agreement was recorded in the land records of anne arundel county county therefore the intent of this agreement is to give subdivider the opportunity to comply with the county law an subsequently obtain approval of the sub- division now therefore witnesseth that for and in con- sideration of the natural promises and covenants herein contained subdivider and county hereby agree as fol- lows subdivider shall convey the lots created in the subdivision only to the subdivider’s father mother son daughter stepson stepdaughter grandson or granddaughter after conveyance of a lot to a party listed in paragraph above the grantee of that lot may not transfer it to a third party for at least five years from the date of final approval of the subdivi- sion except in the case of severe financial hardship as determined by the director of planning and code enforcement the parcel of land out of which the subdivi- sion has been created may not be further subject_to a subdivision as a family conveyance each lot created in the subdivision may not be further subject_to a family conveyance subdivision if a lot in the subdivision is not conveyed to an eligible grantee as set forth in paragraph above including a custodian under the uniform_transfers_to_minors_act or a trusteeship within two years after final approval of the subdivision the final plat or plats for the subdivision shall be null and void and the subdivider shall conform to the ordinances and regulations in effect at the time or reapplication for any subdivision approval subdivider warrants that a each grantee of a lot in the subdivision has not previously been a grantee in any other family conveyance subdivision and b subdivider has owned the parcel of land out of which the subdivision is being created since the date of application_for subdivision approval and will con- tinue to own it until the subdivision is approved the agreement shall a run with and bind upon the parcel of land upon which the subdivision is being created and which is the subject of this agreement and b inure to the benefit of the parties hereto their heirs personal_representatives legal representatives successors and assigns as appropriate this agreement shall be governed by maryland law and any_action brought by or between the parties shall vest jurisdiction and venue exclusively in the courts located in anne arundel county this contains the complete and final agreement between the parties and no agreement or understanding shall be binding upon any of them unless set forth in writing and executed by both parties reproduced literally all of the lots in petitioners’ subdivision plat including lot were unimproved except for lot sec_3 and lot contained a two-story house that was built in during date to date petitioners rented that lot to mr o’malley’s brother kevin r o’malley kevin o’malley and kevin o’malley’s spouse kelly m o’malley kelly o’malley who lived in the house on lot while they were renting that lot from petitioners from date through date petitioners trans- ferred by deed to the grantees indicated the following lots inter alia in petitioners’ subdivision plat 5as discussed below petitioners transferred lot to kevin o’malley and kelly o’malley and lot to mr o’mal- ley’s brother edward p o’malley edward o’malley and edward o’malley’s spouse faith m o’malley faith o’malley petition- ers did not transfer lot or lot in petitioners’ subdivision plat petitioners’ subdivision plat showed that mr o’malley was to retain lot and that lot was a bonus lot grantee patrick o’malley custodian for megan o’malley thomas galvin patrick o’malley and valerie o’malley patrick o’malley custodian for bradley galvin patrick o’malley custodian for kevin j o’malley patrick o’malley custodian for hanna galvin patrick o’malley custodian for edward p o’malley patrick o’malley custodian for tara o’malley patrick o’malley custodian for connor o’malley lot sometime in the fall of before date peti- tioners concluded that they needed substantial funds to meet certain financial obligations including certain obligations with respect to petitioners’ second loan on the severn chapel road property because of the amount of debt that they had outstand- ing petitioners were unable to meet such obligations by borrow- ing additional funds from one or more financial institutions mr o’malley made a proposal to his brothers kevin o’malley and edward o’malley brothers under which they would accommodate petitioners’ financial needs mr o’malley proposed to his brothers that as part of petitioners’ respective transfers to them of lot sec_5 and pursuant to petitioners’ family subdivision agreement his brothers obtain loans secured_by their respective lots and provide the loan proceeds to petitioners mr o’malley made inquiries at_f m bank in order to ascer- tain whether his proposal for obtaining funds from his brothers was feasible as far as that bank was concerned a mortgage consultant employed by f m bank f m bank mortgage consultant informed mr o’malley that under f m bank’s so-called seasoning requirement f m bank would decline to make any loans to his brothers that were to be secured_by lot sec_5 and since those lots did not exist before date when petitioners’ subdi- vision plat created them however the f m bank mortgage consul- tant advised mr o’malley that if petitioners were to structure as sales the respective transfers to his brothers of lot sec_5 and pursuant to petitioners’ family subdivision agreement f m bank would be willing to make loans to those brothers and secure any such loans by those respective lots in order to enable petitioners to obtain funds that they needed on date petitioners executed a deed decem- ber deed under which they transferred lot to kevin o’malley and his spouse kelly o’malley that deed provided in pertinent part witnesseth that in consideration of the sum of three hundred eighteen thousand dollars and dollar_figure which includes the amount of any out- 6although kelly o’malley was a party to the date transaction her role as such is not material to a resolution of the issues presented when discussing the date transaction we shall for convenience refer only to kevin o’mal- ley and not to kelly o’malley 7on date an appraiser signed an appraisal in which continued standing mortgage or deed_of_trust if any the receipt whereof is hereby acknowledged the said grantor peti- tioners does grant and convey to the said kevin r o’malley and kelly m o’malley husband and wife as tenants_by_the_entirety their heirs personal repre- sentatives and assigns in fee simple all that lot of ground situate in anne arundel county maryland and described as follows that is to say lot on date the date deed was recorded in the land records of anne arundel county on date kevin o’malley borrowed dollar_figure from f m bank dollar_figure f m bank loan and dollar_figure from petition- ers second loan with respect to lot on the same date kevin o’malley transferred to petitioners all but dollar_figure of the dollar_figure f m bank loan proceeds or dollar_figure on date kevin o’malley executed a deed_of_trust date deed_of_trust with respect to lot to secure the dollar_figure f m bank loan the date deed of continued the appraiser estimated the fair_market_value of lot to be dollar_figure 8the parties stipulated that the second loan with respect to lot was in the amount of dollar_figure and not dollar_figure that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that the second loan with respect to lot was in the amount of dollar_figure 9as shown below in the settlement statement prepared with respect to the events that took place on date petition- ers were responsible for settlement charges totaling dollar_figure see infra note which reduced the amount of the dollar_figure f m bank loan proceeds that was transferred to petitioners on that date as also shown below in that statement petitioners were responsible for paying dollar_figure of closing costs trust provided in pertinent part borrower kevin o’malley owes lender f m bank the principal sum of two hundred fifty four thousand four hundred and no dollars u s dollar_figure this debt is evidenced by borrower’s note dated the same date as this security instrument note which pro- vides for monthly payments with the full debt if not paid earlier due and payable on january this security instrument secures to lender a the repay- ment of the debt evidenced by the note with interest and all renewals extensions and modifications of the note b the payment of all other sums with interest advanced under paragraph to protect the security of this security instrument and c the performance of borrower’s covenants and agreements for this purpose borrower irrevocably grants and conveys to trustee in trust with power of sale the following described property located in anne arundel county maryland lot on date the date deed_of_trust was recorded in the land records of anne arundel county we shall refer to the above-described events occurring on date as the date transaction page of a u s department of housing and urban development hud settlement statement date settlement state- ment prepared with respect to the date transaction showed the following entries d name of borrower kevin r o’malley and kelly m o’malley e name of seller patrick g o’malley and valerie v o’malley dorothy o’malley galvin f name of lender farmers mechanics national bank address liberty road randallstown md g property address abbington farm road crownsville md h settlement agent mid-maryland title company inc place of settlement bestgate road suite annapolis md i settlement_date j summary of borrower’s transaction k summary of seller’s transaction gross amount due from borrower gross amount due to seller contract sales_price dollar_figure contract sales_price dollar_figure settlement charges to borrower line dollar_figure gross amount due from borrower dollar_figure amounts paid_by or on behalf of borrower gross amount due to seller dollar_figure reductions in amount due to seller principal_amount of new loans dollar_figure settlement charges to seller line dollar_figure second mortgage from seller dollar_figure closing costs paid_by seller dollar_figure second mortgage from seller dollar_figure closing costs paid_by seller dollar_figure total paid_by for borrower dollar_figure cash at settlement from or to borrower gross amount due from borrower line dollar_figure less amounts paid_by for borrower line dollar_figure cash from borrower dollar_figure total reduction amount due seller dollar_figure cash at settlement to or from seller gross amount due to seller line dollar_figure less reduction amount due seller line dollar_figure cash to seller dollar_figure page of the date settlement statement also stated 10line on page of the date settlement statement showed settlement charges to borrower of dollar_figure consisting of dollar_figure of fees and dollar_figure of prepaid_interest with respect to the dollar_figure f m bank loan dollar_figure of county property taxes dollar_figure of title charges dollar_figure of government recording and transfer charges and a downward adjustment of six cents for an aggregate analysis adjustment to f m bank 11line on page of the date settlement statement showed settlement charges to seller of dollar_figure consisting of dollar_figure of state recordation tax dollar_figure of state transfer_tax and dollar_figure of county transfer_tax warning it is a crime to knowingly make false state- ments to the united_states on this or any other similar form penalties upon conviction can include a fine and imprisonment for details see title u s code sec_1001 and section substitute form_1099 seller statement the information contained herein is important tax information and is being furnished to the internal_revenue_service if you are required to file a return a negligence_penalty or other sanction will be imposed on you if this item is required to be reported and the irs determines that it has not been reported the contract sales_price described on line above constitutes the gross pro- ceeds of this transaction seller instructions if this real_estate was your principal_residence file form_2119 sale_or_exchange of principal_residence for any gain with your income_tax return for other transactions complete the appli- cable parts of form_4797 form_6252 and or schedule d form_1040 attached to the date settlement statement was a document entitled acknowledgement and receipt of settlement statement which petitioners and kevin o’malley signed that document provided in pertinent part we the undersigned seller s buyer s and closing agent do hereby acknowledge and agree that buyer s acknowledge receipt and disbursement on his behalf of the loan proceeds in full and seller s acknowledge payment in full of the proceeds due seller s from the settlement as shown on line seller s further acknowledge that receipt of a copy hereof shall constitute a receipt at closing of irs form 1099-s proceeds from real_estate transac- tions i have carefully reviewed the hud-1 settlement state- ment and to the best of my knowledge and belief it is a true and accurate statement of all receipts and dis- bursements made on my account or by me in this transac- tion i further certify that i have received a copy of the hud-1 settlement statement a settlement agent for the date transaction issued form 1099-s proceeds from real_estate transactions form 1099-s which reported that transaction as a sale at a gross_sales price of dollar_figure at all relevant times after the date transac- tion kevin o’malley a continued to live in the house located on lot b ceased paying rent to petitioners with respect to that lot and c made payments to f m bank with respect to the dollar_figure f m bank loan and petitioners did not make any payments to f m bank with respect to that loan during date to date petitioners issued the following checks totaling dollar_figure to kevin o’malley date of check check number amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the notation feb appeared at the bottom of check no 2the notation march appeared at the bottom of check no 3the notation april appeared at the bottom of each of check nos and petitioners issued a dollar_figure check dated date to kevin o’malley a notation at the bottom of that check stated loan repayment sometime between date and date petitioners forgave the second loan with respect to lot although the funds that petitioners received from kevin o’malley as a result of the date transaction enabled them to satisfy certain of their financial obligations they needed additional funds in order to meet certain other obliga- tions mr o’malley asked his brother edward o’malley whether he would be willing to accommodate petitioners and enable them to obtain such additional funds edward o’malley agreed to do so to that end edward o’malley and mr o’malley entered into an oral agreement agreement between edward o’malley and mr o’mal- ley under which petitioners’ transfer of lot to edward o’malley pursuant to petitioners’ family subdivision agreement was to be structured in the form of a sale edward o’malley was to borrow from f m bank dollar_figure dollar_figure loan or percent of the estimated dollar_figure fair_market_value of lot and was to secure that loan with that lot edward o’malley was to transfer proceeds of the dollar_figure loan to petitioners petitioners were to make all the payments to f m bank re- quired by the terms of the dollar_figure loan the balance of the estimated dollar_figure fair_market_value of lot ie dollar_figure was to be reflected as a loan from petitioners to edward o’malley on which edward o’malley was not required to make any payments petitioners were to pay all the expenses relating to lot including all real_property_taxes and edward o’malley was to retransfer lot to petitioners after a five-year period on date pursuant to the agreement between edward o’malley and mr o’malley petitioners executed a deed date deed under which they transferred lot to edward o’malley 12edward o’malley and mr o’malley agreed to structure the transfer of lot as a sale because f m bank required such a structure before it was willing to make a loan to edward o’malley that was to be secured_by that lot 13an appraiser for f m bank estimated the value of lot to be dollar_figure and his wife faith o’malleydollar_figure that deed provided in pertinent part witnesseth that in consideration of the sum of two hundred twenty five thousand dollars and dollar_figure which includes the amount of any out- standing mortgage or deed_of_trust if any the receipt whereof is hereby acknowledged the said grantor peti- tioners does grant and convey to the said edward p o’malley and faith m o’malley husband and wife as tenants_by_the_entirety their heirs personal represen- tatives and assigns in fee simple all that lot of ground situate in anne arundel county maryland and described as follows that is to say lot on date the date deed was recorded in the land records of anne arundel county on date pursuant to the agreement between edward o’malley and mr o’malley edward o’malley borrowed dollar_figure from f m bank dollar_figure f m bank loan on the same date edward o’malley transferred to petitioners all but dollar_figure of the dollar_figure f m bank loan or dollar_figure on date pursuant to the agreement between edward o’malley and mr o’malley edward o’malley executed a deed of 14although faith o’malley was a party to the various agree- ments into which edward o’malley entered relating to lot her role as such is not material to our resolution of the issues presented when discussing the date transaction we shall for convenience refer only to edward o’malley and not to faith o’malley 15as shown below in the settlement statement prepared with respect to the events that took place on date petition- ers were responsible for settlement charges of dollar_figure and costs of dollar_figure the total of which charges and costs reduced the amount of the dollar_figure f m bank loan proceeds that was transferred to petitioners on that date trust date deed_of_trust with respect to lot to secure the dollar_figure f m bank loan the date deed_of_trust provided in pertinent part borrower edward o’malley owes lender f m bank the principal sum of one hundred eighty thousand and no dollars this debt is evidenced by borrower’s note dated the same date as this security instrument note which provides for monthly payments with the full debt if not paid earlier due and payable on date this security instrument secures to lender a the repayment of the debt evidenced by the note with interest and all renewals extensions and modifications of the note b the payment of all other sums with interest advanced under paragraph to protect the security of this security instrument and c the performance of borrower’s covenants and agree- ments for this purpose borrower irrevocably grants and conveys to trustee in trust with power of sale the following described property lot number twelve on a date not disclosed by the record the date deed_of_trust was recorded in the land records of anne arundel county we shall refer to the above-described events occurring on date as the date transaction page of a hud settlement statement date settle- ment statement prepared with respect to the date trans- action showed the following entries d name of borrower edward p o’malley and faith m o’malley address abbington farm road crownsville md e name of seller patrick g o’malley and valerie v o’malley dorothy galvin f name of lender farmers mechanics national bank address thomas johnson drive frederick md g property address abbington farm road crownsville md h settlement agent mid-maryland title company inc place of settlement bestgate road suite annapolis md i settlement_date j summary of borrower’s transaction k summary of seller’s transaction gross amount due from borrower gross amount due to seller contract sales_price dollar_figure contract sales_price dollar_figure settlement charges to borrower line dollar_figure gross amount due from borrower dollar_figure amounts paid_by or on behalf of borrower gross amount due to seller dollar_figure reductions in amount due to seller principal_amount of new loan s dollar_figure settlement charges to seller line dollar_figure seller financing dollar_figure costs paid_by seller dollar_figure seller financing dollar_figure costs paid_by seller dollar_figure total paid_by for borrower dollar_figure cash at settlement from or to borrower gross amount due from borrower line dollar_figure less amounts paid_by for borrower line dollar_figure cash from borrower dollar_figure total reduction amount due seller dollar_figure cash at settlement to or from seller gross amount due to seller line dollar_figure less reduction amount due seller line dollar_figure cash to seller dollar_figure page of the date settlement statement also stated warning it is a crime to knowingly make false state- ments to the united_states on this or any other similar form penalties upon conviction can include a fine and 16line on page of the date settlement statement showed settlement charges to borrower of dollar_figure consisting of dollar_figure of fees and dollar_figure of prepaid_interest with respect to the dollar_figure f m bank loan dollar_figure of title charges dollar_figure of government recording and transfer charges and dollar_figure of additional settlement charges 17line on page of the date settlement statement showed settlement charges to seller of dollar_figure consisting of dollar_figure of state recordation tax dollar_figure of state transfer_tax and dollar_figure of county transfer_tax imprisonment for details see title u s code sec_1001 and section substitute form_1099 seller statement the information contained herein is important tax information and is being furnished to the internal_revenue_service if you are required to file a return a negligence_penalty or other sanction will be imposed on you if this item is required to be reported and the irs determines that it has not been reported the contract sales_price described on line above constitutes the gross pro- ceeds of this transaction seller instructions if this real_estate was your principal_residence file form_2119 sale_or_exchange of principal_residence for any gain with your income_tax return for other transactions complete the appli- cable parts of form_4797 form_6252 and or schedule d form_1040 a settlement agent for the date transaction issued form 1099-s which reported that transaction as a sale at a gross_sales price of dollar_figure as reflected in the terms of the dollar_figure f m bank loan and the date deed_of_trust the dollar_figure f m bank loan was due and payable in full on date in order to repay that loan edward o’malley and mr o’malley agreed that edward o’malley was to refinance it which he did around date refinanced f m bank loan the refinanced f m bank loan was secured_by lot was due and payable in full on a date not disclosed by the record in date and bore an interest rate that was lower than the interest rate on the dollar_figure f m bank loan because the refinanced f m bank loan was not payable in full until date edward o’malley and mr o’malley agreed that edward o’malley was not to retransfer lot to petitioners in date as contemplated by the agreement between edward o’malley and mr o’malley instead they agreed that edward o’malley was to retransfer that lot to petitioners when the refinanced f m bank loan was paid in full pursuant to the agreement between edward o’malley and mr o’malley as modified by them when edward o’malley agreed to refinance the dollar_figure f m bank loan petitioners made from date through date the following payments totaling dollar_figure to f m bank on the dollar_figure f m bank loan or the refinanced f m bank loan 18petitioners maintained at least two checking accounts with bank of america petitioners’ bank of america checking accounts from which petitioners made payments to f m bank on the dollar_figure f m bank loan or the refinanced f m bank loan date1 check number - amount2 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1in the case of payments evidenced by petitioners’ checks the dates indicated are the dates of the respective checks in the case of payments evidenced by petitioners’ bank statements the dates indicated are the dates reflected on such respective statements 2except for the reduced payments attributable to the refinanced f m bank loan the record is not altogether clear why the amounts of the payments that petitioners made to f m bank varied at times however it appears that certain payments that petitioners made to f m bank were increased to reflect additional interest and or late charges with respect to the dollar_figure f m bank loan or the refinanced f m bank loan that f m bank imposed because of late payments by petitioners it also appears that petitioners intended that certain payments that they made on the refinanced f m bank loan which were in amounts that are approximately twice as much as the amounts of the other_payments that they generally made were to be applied as payments on that loan for the month of the date of the check and the following month 3check nos and were issued by a process known as pay by check over the phone western union phone pay edward o’malley’s name appeared both in the upper left hand corner and the signature line of each of those checks however the payment on each of those checks was drawn from one of petitioners’ bank of america checking accounts pursuant to the agreement between edward o’malley and mr o’malley as modified by them when edward o’malley agreed to refinance the dollar_figure f m bank loan from date until at least the time of the trial in this case in early edward o’malley did not a make any payments to f m bank on the dollar_figure f m bank loan or the refinanced f m bank loan b make any payments on the second loan with respect to lot or c live on lot petitioners paid all the expenses relating to lot including all real_property_taxes and sometime after date and before date petitioners forgave the second loan with respect to lot petitioners timely filed form_1040 u s individual_income_tax_return for each of their taxable years and which their return preparer prepared prior to filing their return petitioners did not consult a professional with respect to the tax treatment of the date transaction nor did they consult a professional with respect to the tax treatment of the date transaction before they filed their return petitioners did not report the date transac- tion in their return nor did they report the date transaction in their return respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in that notice respondent determined inter alia that the date transaction and the date transaction constitute sales by petitioners of lot sec_5 and respectively conse- quently respondent determined in the notice to increase peti- tioners’ taxable_income for each of their taxable years and 19as discussed above at the time petitioners’ subdivision plat was recorded in the land records of anne arundel county lot was unimproved although not altogether clear from the record it appears that lot remained unimproved at all rele- vant times the notice contained the following computations of such increases sale of lot contract_price big_number reduction big_number sec_108 selling costs big_number selling_price big_number basis big_number gain dollar_figure sale of lot contract_price big_number reduction big_number sec_108 selling costs big_number selling_price big_number basis big_number gain dollar_figure reproduced literally respondent further determined in the notice that petitioners are liable for each of their taxable years and for the 20respondent made the dollar_figure adjustment under sec_108 to reflect that petitioners forgave the second loan with respect to lot 21the parties agree that if the court were to sustain re- spondent’s determination that the date transaction constitutes a sale of lot by petitioners the gain resulting from that sale must be calculated by using the correct amount of petitioners’ adjusted_basis in that lot ie dollar_figure 22respondent made the dollar_figure adjustment under sec_108 to reflect that petitioners forgave the second loan with respect to lot 23the parties agree that if the court were to sustain re- spondent’s determination that the date transaction constitutes a sale of lot by petitioners the gain resulting from that sale must be calculated by using the correct amount of petitioners’ adjusted_basis in that lot ie dollar_figure accuracy-related_penalty under sec_6662dollar_figure opinion petitioners bear the burden of proving that respondent erred in making the determinations in the notice that remain for our considerationdollar_figure rule a 290_us_111 we address below the standard of proof required of petitioners in order to satisfy that burden with respect to the date transaction and the date transaction before considering the date transaction and the date transaction we shall summarize certain princi- ples applicable in determining whether those transactions consti- tute sales for tax purposes by petitioners of lot sec_5 and and evaluate certain evidence in the record on which petitioners rely certain applicable principles the determination of whether a purported sale is a sale for tax purposes is a factual determination derr v commissioner 24respondent made certain additional determinations in the notice with respect to petitioners’ taxable_year that petitioners do not dispute certain of those determinations were favorable to petitioners and certain others were unfavorable in addition respondent made certain additional determinations in the notice with respect to petitioners’ taxable years and the resolution of which flows automatically from the resolution of certain other determinations in the notice 25petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 we conclude that the burden_of_proof does not shift to respondent under that section t c that must be made as of the date of the purported sale see id pincite-dollar_figure in 77_tc_1221 we held the key to deciding whether petitioners’ transactions are sales is to determine whether the benefits_and_burdens_of_ownership have passed this is a question of fact which must be ascertained from the intention of the parties as evidenced by the written agreements read in light of the attending facts and circumstances some of the factors which have been considered by courts in making this determination are whether legal_title passes how the parties treat the transaction whether an equity was ac- quired in the property whether the contract cre- ates a present obligation on the seller to execute and deliver a deed and a present obligation on the pur- chaser to make payments whether the right of pos- session is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property fn refs and citations omitted the court applies the so-called strong_proof rule where a taxpayer asserts as petitioners do here that a transaction that is in form a sale of property is not a sale for tax purposes see 87_tc_1417 87_tc_178 affd without published opinion 833_f2d_303 3d cir under the strong_proof rule a taxpayer must present strong_proof ie more than a preponderance_of_the_evidence for the court to disregard the form in which the taxpayer cast a transaction see ill power 26see also siegel v commissioner tcmemo_1985_441 hunter v commissioner tcmemo_1982_126 co v commissioner supra coleman v commissioner supra the united_states court_of_appeals for the fourth circuit to which an appeal in this case would normally lie requires application of the strong_proof rule where a taxpayer attempts to disregard the form of a transaction as not reflective of its substance in an unpublished opinion 8_fedappx_262 n 4th cir that court_of_appeals ob- served taxpayers who seek to elevate substance over form must present ‘strong proof ’ a burden which is greater than a prepon- derance of the evidence applying the foregoing principles to the instant case petitioners must show by strong_proof that the benefits_and_burdens_of_ownership of lot sec_5 and did not pass to kevin o’malley and edward o’malley respectively in order to sustain their position that the date transaction and the date transaction do not constitute sales for tax purposes evaluation of certain evidence on which petitioners rely petitioners rely on certain testimonial and documentary_evidence in order to satisfy their burden_of_proof the testimo- nial evidence on which petitioners rely is the testimony of mr o’malley and edward o’malley we found both mr o’malley and edward o’malley to be credible as discussed below we also found certain of mr o’malley’s testimony regarding the date transaction to be general vague conclusory and or incomplete the documentary_evidence on which petitioners rely includes certain checks payable to f m bank and certain f m bank statements we found that evidence to be credible date transaction it was petitioners’ position at the time they filed their return that the date transaction did not consti- tute a sale of lot when it occurred consequently they did not report that transaction as a sale in that return petition- ers maintained at trial and continue to maintain on brief the same position that they took in their return however petitioners argued at trial and continue to argue on brief that because of events occurring in years after the date transaction that transaction became a sale of lot in but for dollar_figure and not for dollar_figure as reflected in the date settlement statement we address first petitioners’ position that the date transaction did not constitute a sale of lot when it occurred according to petitioners the record establishes that that transaction was some type of venture with respect to lot between mr o’malley and kevin o’malley alleged venture petitioners contend that pursuant to that alleged venture at the time of the date transaction kevin o’mal- ley was to a borrow dollar_figure from f m bank and secure that loan with lot b contribute dollar_figure of the proceeds of the dollar_figure f m bank loan to the alleged venture alleged dollar_figure contribution and c lend dollar_figure of the dollar_figure f m bank loan to petitioners purported dollar_figure loan and sometime after the date transaction a kevin o’malley was to contribute an additional dollar_figure to the alleged venture additional dollar_figure contribution and mr o’malley was to contribute the same amount to the alleged venture petition- ers also contend that on date they repaid kevin o’malley the purported dollar_figure loan in support of petitioners’ contentions with respect to the alleged venture including the purported dollar_figure loan petition- ers rely on the testimony of mr o’malley and certain checks that petitioners issued to kevin o’malley about which mr o’malley testified we found that testimony of mr o’malley to be gen- eral vague conclusory and or incomplete and we shall not rely on that testimony to establish petitioners’ contentions as to that alleged venture to illustrate mr o’malley’s testimony was general vague conclusory and incomplete regarding kevin o’malley’s alleged dollar_figure contribution to the alleged venture the date settlement statement showed dollar_figure of the proceeds of the dollar_figure f m bank loan as cash to seller 27according to petitioners petitioners were to repay the purported dollar_figure loan to kevin o’malley at the time kevin o’malley was to make his additional dollar_figure contribution to the alleged venture and kevin o’malley was to use such funds as well as additional funds to make that contribution petitioners mr o’malley’s testimony does not explain why and how petitioners received those loan proceeds if as petition- ers contend kevin o’malley was to and did contribute dollar_figure of such proceeds to the alleged venturedollar_figure by way of further illustration mr o’malley’s testimony was general vague conclusory and incomplete with respect to the terms of the purported dollar_figure loan from kevin o’malley to petitioners his testimony does not establish with respect to that loan inter alia the interest rate the term the schedule for payments or whether it was secured as a final illustration of why we shall not rely on mr o’malley’s testimony regarding the alleged venture including the purported dollar_figure loan mr o’malley testified that during date to date petitioners issued to kevin o’malley checks totaling dollar_figure petitioners claim that such checks were payments with respect to the purported dollar_figure loan from kevin o’malley to petitioners mr o’malley did not explain why petitioners made no additional payments with respect to that purported loan until date the date on which petitioners contend they repaid the purported dollar_figure loan on the record before us we find that petitioners have 28petitioners do not claim and the record does not show that at the time of the date transaction the alleged venture lent petitioners dollar_figure or otherwise distributed such amount to them failed to carry their burden of showing let alone by strong_proof that the date transaction was some type of venture with respect to lot between mr o’malley and kevin o’malley and that as part of that alleged venture kevin o’mal- ley lent petitioners dollar_figure of the dollar_figure f m bank loan we have found on the record presented that at all relevant times after the date transaction kevin o’malley a continued to live in the house located on lot b ceased paying rent to petitioners with respect to that lot and c made payments to f m bank with respect to the dollar_figure f m bank loan and petitioners did not make any payments to f m bank with respect to that loan moreover petitioners have failed to carry their burden of showing let alone by strong_proof that after the date transaction petitioners and not kevin o’malley were vested with the right of possession with respect to lot or paid the expenses eg real_property_taxes with respect to that lot on the record before us we find that petitioners have failed to carry their burden of showing let alone by strong_proof that after the date transaction they re- tained the benefits_and_burdens_of_ownership with respect to lot based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing let alone by strong_proof that at the time of the date transaction that transaction was not a sale for tax purposes we address next petitioners’ argument that because of events occurring in years after the date transaction that transaction became a sale of lot in but for dollar_figure and not for dollar_figure as reflected in the date settle- ment statement as discussed above the determination of whether a purported sale is a sale for tax purposes must be made as of the date of the purported saledollar_figure see derr v commissioner t c pincite any events occurring in years after the decem- ber transaction could not have resulted in a sale in of lot by petitionersdollar_figure see id we reject petitioners’ argu- ment that because of events occurring in years after the decem- ber transaction that transaction became a sale of lot in but for dollar_figure and not for dollar_figure as reflected in the date settlement statement based upon our examination of the entire record before us we sustain respondent’s determination in the notice that the date transaction constitutes a sale of lot by petitioners for dollar_figure in the event the court were to sustain as the court has 29see supra note 30see supra note respondent’s determination that the date transaction constitutes a sale of lot by petitioners for dollar_figure peti- tioners maintain an alternative position under sec_108 with respect to that transaction according to petitioners the dollar_figure check dated date that petitioners issued to kevin o’malley qualifies petitioners for a purchase_price reduc- tion purchase_price reduction under sec_108 with respect to the date transaction in support of that position petitioners argue that the legislative_history of sec_108 indicates that congress did not intend for sec_108 to apply only when the debt of a purchaser to the seller of property is reduced sec_108 provides sec_108 income_from_discharge_of_indebtedness e general rules for discharge of indebted- ness including discharges not in title cases or insolvency --for purposes of this title-- purchase-money debt reduction for solvent debtor treated as price reduction --if-- a the debt of a purchaser of property to the seller of such property which arose out of the purchase of such property is re- duced b such reduction does not occur-- i in a title_11_case or ii when the purchaser is insol- vent and c but for this paragraph such reduc- tion would be treated as income to the pur- chaser from the discharge_of_indebtedness then such reduction shall be treated as a purchase_price_adjustment the language of sec_108 is plain and unambiguous by its terms sec_108 applies only when the debt of a purchaser of property to the seller of such property which arose out of the purchase of such property is reduced sec_108 we may not resort to the legislative_history of sec_108 as petitioners urgedollar_figure see 481_us_454 114_tc_324 the dollar_figure check dated date that petitioners issued to kevin o’malley did not reduce any debt of kevin o’mal- ley to petitioners indeed petitioners maintain that it was petitioners who owed dollar_figure to kevin o’malley as a result of the date transaction not kevin o’malley who owed peti- 31nor are there any exceptional circumstances warranting our turning for guidance to the legislative_history of sec_108 see 481_us_454 114_tc_324 nonetheless it is noteworthy that consistent with its plain language the legislative_history of sec_108 provides that that section applies only when the debt of a purchaser of property to the seller of such property which arose out of the purchase of such property is reduced see s rept pincite 1980_2_cb_620 tioners that amount on the record before us we find that the check dated date that petitioners issued to kevin o’malley for dollar_figure does not qualify under sec_108 as a purchase_price reduction of the dollar_figure price for the sale of lot dollar_figure date transaction petitioners acknowledge that they cast the form of the date transaction as a sale by petitioners of lot to edward o’malley for dollar_figure however it is petitioners’ position that that transaction does not constitute a sale for tax purposes in support of their position petitioners argue there is no debate in this case as to what tran- spired shortly after acquiring their home in petitioners endeavored to investigate the subdivision and development of the property into lots for resale separate from what they desired to retain for their residence when it was determined that the property could be subdivided under the anne arundel county fam- ily conveyance subdivision provisions petitioners elicited agreements and understandings with ed- ward o’malley to accept lot and as regards to lot no an agreement and understanding with ed- ward o’malley to reconvey lot no to petitioners at the expiration of the five year holding_period edward o’malley would not benefit financially from the development of lot no nor would he assume any of the benefits of or incur any obligations associated with ownership of lot no although edward o’mal- ley was legally responsible to the bank to comply with the terms and conditions of its first mortgage loan the evidence clearly establishes that petitioners have paid all of the debt service on the mortgage loan in accordance with their agreement and understanding that edward o’malley was only to be an accommodation party 32see supra note in the subdivision of lot no and the financing derived from said lot under no circumstances would the seller of property in a bona_fide sale pay the purchaser’s debt service on the financing obtained by purchaser used to pay the purchase_price to seller we have found the following facts with respect to the date transaction although the funds that petitioners re- ceived from kevin o’malley as a result of the date transaction enabled them to satisfy certain of their financial obligations they needed additional funds in order to meet cer- tain other obligations mr o’malley asked his brother edward o’malley whether he would be willing to accommodate petitioners and enable them to obtain such additional funds edward o’malley agreed to do so to that end edward o’malley and mr o’malley entered into an oral agreement under which petitioners’ transfer of lot to edward o’malley pursuant to petitioners’ family subdivision agreement was to be structured in the form of a sale edward o’malley was to borrow from f m bank dollar_figure or percent of the estimated dollar_figure fair_market_value of lot and was to secure that loan with that lot edward o’malley was to transfer proceeds of the dollar_figure loan to petitioners petitioners were to make all the payments to f m bank required by the terms of the dollar_figure loan the 33edward o’malley and mr o’malley agreed to structure the transfer of lot as a sale because f m bank required such a structure before it was willing to make a loan to edward o’malley that was to be secured_by that lot balance of the estimated dollar_figure fair_market_value of lot ie dollar_figure was to be reflected as a loan from petitioners to edward o’malley on which edward o’malley was not required to make any payments petitioners were to pay all the expenses relat- ing to lot including all real_property_taxes and edward o’malley was to retransfer lot to petitioners after a five- year period on date pursuant to the agreement between edward o’malley and mr o’malley petitioners entered into a trans- action with edward o’malley with respect to lot that was structured in the form of a sale of lot by petitioners to edward o’malley edward o’malley borrowed dollar_figure from f m bank and secured that loan with lot and edward o’malley transferred to petitioners all but dollar_figure of the dollar_figure f m bank loan or dollar_figure pursuant to the agreement between edward o’malley and mr o’malley as modified by them when edward o’malley agreed to refinance the dollar_figure f m bank loan petitioners made from date through date payments totaling dollar_figure to f m bank on the dollar_figure f m bank loan or the refinanced f m bank loan pursuant to the agreement between edward o’mal- ley and mr o’malley as modified by them when edward o’malley agreed to refinance the dollar_figure f m bank loan from 34see supra note date until at least the time of the trial in this case in early edward o’malley did not a make any payments to f m bank on the dollar_figure f m bank loan or the refinanced f m bank loan b make any payments on the second loan with respect to lot or c live on lot petitioners paid all the expenses relating to lot including all real_property_taxes and sometime after date and before date petitioners forgave the second loan with respect to lot on the record before us we find that petitioners have carried their burden of showing by strong_proof that the form of the date transaction does not reflect the substance of that transaction on that record we further find that petition- ers have carried their burden of showing by strong_proof that after the date transaction petitioners retained the benefits_and_burdens_of_ownership with respect to lot based upon our examination of the entire record before us we find that petitioners have carried their burden of establish- ing by strong_proof that the date transaction does not constitute a sale for tax purposes accordingly we reject respondent’s determination that the date transaction was a sale of lot for dollar_figure accuracy-related_penalty respondent determined that petitioners are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial understate- ment of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code see sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return see sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax re- quired to be shown in the tax_return for that year or dollar_figure sec_6662 the amount of the understatement is to be reduced to the extent that it is attributable to inter alia the tax treatment of an item for which there is or was substantial_authority sec_6662 the substantial_authority standard is an objective standard involving an analysis of the law and the application of the law to the relevant facts sec_1 d income_tax regs in order to satisfy the substantial_authority standard of sec_6662 a taxpayer must show that the weight of the authorities supporting the tax_return treatment of an item is substantial in relation to the weight of authorities supporting contrary treatment see antonides v commissioner supra pincite sec_1_6662-4 income_tax regs the substantial_authority standard is not so stringent that a taxpayer’s treatment must be one that is ultimately upheld in litigation or that has a greater than 50-percent likelihood of being sustained in litigation see sec_1_6662-4 income_tax regs a taxpayer may have substantial_authority for a posi- tion even where it is supported only by a well-reasoned construc- tion of the pertinent statutory provision as applied to the relevant facts see sec_1_6662-4 income_tax regs there may be substantial_authority for more than one position with respect to the same item see sec_1_6662-4 income_tax regs the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s effort to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty 116_tc_438 although respondent bears the burden of produc- tion with respect to the accuracy-related_penalty that respondent determined for each of petitioners’ taxable years and respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id it is petitioners’ position that they are not liable for for the portion of the accuracy-related_penalty that is attributable to their not reporting the date transac- tion as a sale in their returndollar_figure in support of their posi- tion petitioners argue that there is or was substantial author- ity for that return position consequently according to peti- tioners if the court were to sustain respondent’s determination in the notice with respect to the date transaction as the court has the understatement_of_tax attributable to petitioners’ failure to report that transaction as a sale in their return should be reduced pursuant to sec_6662 in that event petitioners maintain there would be no substantial_understatement of tax in their return within the meaning of sec_6662 we shall refer to petitioners’ argument under sec_6662 as petition- ers’ substantial_authority argument as we understand petitioners’ substantial_authority argu- 35petitioners do not maintain that they are not liable for for the portion of the accuracy-related_penalty under sec_6662 that is attributable to the following determinations that respondent made for that year and that they do not dispute dollar_figure increase in petitioners’ schedule c gross_receipts and dollar_figure decrease in their claimed schedule c interest_expense ment the application of certain well-established principle sec_36 to the facts and circumstances surrounding the date transaction supports the conclusion that that transaction was not a sale of lot when it occurred therefore according to peti- tioners they had substantial_authority when they filed their return for not reporting the date transaction as a sale in that returndollar_figure we reject petitioners’ substantial_authority argument the problem with that argument is that petitioners have failed to carry their burden of establishing let alone by strong_proof the facts and circumstances that they contend surrounded the 36the well-established principles on which petitioners rely are the principles that we concluded are applicable in determin- ing whether the date transaction and the date transaction constitute sales for tax purposes those principles are the key in determining whether a transaction is a sale for tax purposes is whether the benefits_and_burdens_of_ownership have passed 77_tc_1221 and a taxpayer may attempt to disregard the form of a transaction as not reflective of its substance but must present strong_proof to do so see 87_tc_1417 37on brief petitioners appear to suggest at times that they had substantial_authority only to support their position with respect to that part of the december transaction in excess of the dollar_figure first mortgage loan amount thus petitioners seem to take inconsistent positions on brief with respect to the accuracy-related_penalty that respondent deter- mined for regardless whether petitioners intend petition- ers’ substantial_authority argument to pertain to the entire date transaction or to be limited to that part of the transaction in excess of the dollar_figure first mortgage loan amount for the reasons set forth below we reject that argument date transaction we have found on the record pre- sented that petitioners have failed to carry their burden of showing let alone by strong_proof that the date transaction was some type of venture with respect to lot be- tween mr o’malley and kevin o’malley pursuant to which petition- ers claim inter alia that kevin o’malley lent petitioners dollar_figure of the dollar_figure f m bank loan we have further found on that record that at all relevant times after the decem- ber transaction kevin o’malley a continued to live in the house located on lot b ceased paying rent to peti- tioners with respect to that lot and c made payments to f m bank with respect to the dollar_figure f m bank loan and petitioners did not make any payments to f m bank with re- spect to that loan we have also found on the record presented that petitioners have failed to carry their burden of showing let alone by strong_proof that after the date transaction petitioners and not kevin o’malley were vested with the right of possession with respect to lot or paid the expenses eg real_property_taxes with respect to that lot finally we have found on the record presented that peti- tioners have failed to carry their burden of showing let alone by strong_proof that after the date transaction they retained the benefits_and_burdens_of_ownership with respect to lot the record simply does not support petitioners’ asser- tion with respect to the date transaction that the only rational explanation supported by the record is that the petitioners were engaged in obtaining financing with respect to lot petitioners do not dispute that if the court were to reject as the court has petitioners’ substantial_authority argument there would be a substantial_understatement of tax within the meaning of sec_6662 for their taxable_year we conclude that the burden of production under sec_7491 imposed on respondent with respect to the accuracy-related pen- alty is satisfied petitioners not only advance petitioners’ substantial au- thority argument in support of their position that they are not liable for for the portion of the accuracy-related_penalty that is attributable to their tax treatment of the date transaction they also maintain that they are not liable for such portion of the penalty because they had reasonable_cause for and acted in good_faith in not reporting that transaction as a sale in their return in determining whether a taxpayer acted with reasonable_cause and in good_faith generally the most important factor to consider is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs petitioners made no effort to ascertain the proper tax treatment of the date transaction by for example consulting a tax professional petitioners suggest that they made no effort to do so because mr o’malley’s education and business background gave him the necessary knowledge to under- stand that the borrowing of money is not a taxable_event dollar_figure according to petitioners even if they had consulted a tax pro- fessional with respect to the date transaction the professional would have advised them after thorough research that substance trumps form and in substance petitioners engaged merely in financing transactions the problem with petitioners’ argument under sec_6664 is the same as the problem with petitioners’ substantial author- ity argument under sec_6662 that is to say petitioners have failed to carry their burden of establishing let alone by strong_proof the facts and circumstances that they contend surrounded the date transaction we have found on the record presented that petitioners have failed to carry their burden of establishing let alone by strong_proof the facts and 38in this connection mr o’malley testified it never occurred to me to even have a discussion with him petitioners’ and tax_return_preparer about them the date transaction and the date transaction being sales because it was the furthest thing from my mind that not only would i be paying all the interest on the loan but to also have to pay a tax on the transaction it never struck me as remotely possible or required circumstances that would support petitioners’ position that the date transaction was not a sale of lot but was a financing_transaction in which petitioners engageddollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the portion of the underpayment for that is attributable to their failure to report the date 39petitioners also contend that they did not receive form 1099-s that the settlement agent for the date trans- action issued with respect to that transaction and that therefore they were not on notice that that transaction was shown in that form and reported to respondent as a sale even if as petition- ers claim they did not receive form 1099-s with respect to the date transaction they received warnings that that transaction was to be shown in form 1099-s and reported to respondent as a sale the date settlement statement stated in pertinent part substitute form_1099 seller statement the information contained herein is important tax information and is being furnished to the internal_revenue_service if you are required to file a return a negligence_penalty or other sanction will be imposed on you if this item is required to be reported and the irs determines that it has not been reported the contract sales_price described on line above constitutes the gross_proceeds of this transaction moreover petitioners signed a document that was attached to the date settlement statement that document entitled acknowledgement and receipt of settlement statement provided in pertinent part seller s further acknowledge that receipt of a copy hereof shall constitute a receipt at closing of irs form 1099-s proceeds from real_estate transac- tions transaction as a sale in their return based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for for the accuracy- related penalty under sec_6662 because of a substantial_understatement of tax under sec_6662dollar_figure we now address respondent’s determination in the notice that petitioners are liable for for the accuracy-related_penalty under sec_6662 we have found that petitioners have sustained their burden of establishing by strong_proof that respondent erred in determining that the date transac- tion constitutes a sale of lot for dollar_figure consequently there is no underpayment_of_tax for on which the accuracy- related penalty under sec_6662 may be imposed on the record before us we find that petitioners are not liable for for the accuracy-related_penalty we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot 40in light of our finding under sec_6662 and b we need not address respondent’s argument that petitioners are liable for for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regula- tions under sec_6662 to reflect the foregoing decision will be entered under rule
